ON MOTION TO FILE ORIGINAL PETITION FOR MANDAMUS.
This motion to file petition for mandamus. The petition accompanies the motion. The petition discloses that James L. Malone, as relator, seeks to have this Court, as a court of original jurisdiction, issue a mandamus against the President, the Auditor, and the Board of Regents of the University of Texas compelling them to permit relator to enter the University as a student for the semester beginning September 21, *Page 623 
1939, without paying a fee of $1.00, known as the "Union Fee." It is alleged that such fee is collected for the benefit of Texas Union, and Texas Union is also named as one of the respondents. It is also alleged that the Act purporting to authorize the collection of such fee is illegal and unconstitutional.
The Court can only exercise original mandamus jurisdiction where authorized by law. Article 1735, R. C. S. 1925, clothes this Court with original mandamus jurisdiction as regards "any of the officers of the executive departments of the government of this State, * * *." None of the above-described respondents are officers of this State within the meaning of the above-named Article. 28 Tex. Jur., pp. 592 et seq., secs. 44, 45, 46 and authorities there cited.
Since Article 1735, supra, does not clothe this Court with original jurisdiction of this proceeding, and since we have found no other law, constitutional or statutory, that does so, the motion to file the above-mentioned petition is overruled.
Opinion delivered September 25, 1939.